Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-45 are pending and under examination.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 26-31, 41, 42 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The instant claims are drawn to an antibody that binds to delta1 chain of human T cell receptor wherein said antibody has sequence specified heavy chain CDRs of SEQ ID NOs: 43, 57 and 77 and/or wherein said antibody has sequence specified light chain CDRs of SEQ ID NOs: 46, 47 and 78.

Example 1 describes isolation of a number of delta1 binding antibodies having various heavy and light chains.  An alignment of these heavy and light chains shows that the heavy chains have structurally diverse CDR3 domains as do the light chains (see attached), wherein the CDRs of SEQ ID NOs: 43, 57 and 77 are contained in the SEQ ID NO: 23 heavy chain and the CDRs of SEQ ID NOs: 46, 47 and 78 are contained in the SEQ ID NO: 24 light chain.  

However, neither the teachings of the instant specification nor the knowledge in the prior art are sufficient to enable the skilled artisan to make and use the vast genus of antibodies encompassed by the instant claims in the absence of undue experimentation for the reasons set forth below.

It is known in the art that antibody-antigen affinity and specificity is a function of not only direct CDR to antigen interactions, but also the interactions of the CDRs with framework residues in the same chain, e.g., Vh CDR binding to Vh framework residues, and in the opposing chain, e.g., Vh CDR binding to Vl framework residues.  In addition, the CDR residues of each chain can interact with the CDRs of the opposite chain.  It is for this reason that antibody humanization protocols, e.g., humanization of a murine antibody, provide extensive guidelines as to the retention of certain murine residues in the context of the human framework so as to preserve this web of interactions, the loss of any one of these interactions having the potential to ablate antibody-antigen binding (see, e.g., Eduardo Padlan, Mol Immunol. 1994 Feb;31(3):169-217, cited herewith, in particular column bridging paragraph on page 177; page bridging paragraph pages 178-179 through page 180; pages 201, 204 and Tables 8, 22 and 23 and Adair et al., United States Patent No. 5,859,205, in particular columns 1-6, 9-11 and 27-28, cited on an IDS).

It is also known that given one specified variable domain, either heavy or light, the skilled artisans can screen libraries to identify other variable domains that will pair with the starting variable domain and maintain antigen specificity (Portolano et al., J Immunol. 1993 Feb 1;150(3):880-7, see entire document, particularly figure 1, cited herewith). Thus, it is known in the art that artisans can screen for other variable domains that will ensure a functional antibody of defined antigen specificity if a full variable domain is used in the screening assay. 

Thus, based on the knowledge in the art, the skilled artisan understands that while CDRs are important for binding and contribute the majority of contact residues with the target antigen, the framework residues are also essential for maintaining the proper antigen-binding conformation of the CDRs and for proper association of the heavy and light chain variable regions.  As such, making the claimed genus of antibodies would be an unpredictable endeavor requiring far more than routine experimentation because the isolated CDR1-3 sequences of a heavy or light chain variable region of an antibody comprises less than a majority of the residues important for antigen recognition.  Moreover, enabled prior art techniques for identifying other variable domains by screening make use of an intact variable domain comprising CDRs interspersed between frameworks as the starting structure to be taken through the screening assay.  The instant claims recite less than this minimum structure that is required for screening, and the instant specification fails to provide sufficient direction or guidance as to the breadth of Vh/Vl frameworks that can accommodate the claimed CDRs while simultaneously providing appropriate structure to pair with the cognate Vl/Vh chain to create the genus of antibodies that can bind the delta 1 chain of a TCR.

When the above is considered together it is evident that undue trial and error experimentation would be required of the skilled artisan to probe the genus of sequences encompassed by the instant claims to determine which are capable of encoding heavy and/or light chain variable domains capable of forming an antibody that can bind human delta 1.  

In sum, in view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

Thus, the instant specification provides insufficient teachings or objective evidence to guide the skilled artisan to make and use the antibodies encompassed by the breadth of the instant claims.  Rather, the instant claims encompass an invention of tremendous scope, and essentially calls for trial and error by the skilled artisan to begin discovering the claimed invention without assisting the skilled artisan in such an endeavor, which does not constitute adequate enablement.

Claims 21-31, 33-38, 41, 42, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Several recent court decisions speak to the notion that claiming a molecule with unknowable structural heterogeneity solely by reciting its function is not sufficient to establish possession of a genus so claimed.

For example, quoting Eli Lilly the court states in Ariad, 598 F.3d at 1350: “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” (quoting Eli Lilly, 119 F.3d at 1568-69). 

A "representative number of species" means that the species which are described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Likewise, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79. 

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, see https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct. 

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify molecules with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).

The instant case the claims are drawn to an antibody that binds to delta1 chain of human T cell receptor wherein said antibody has sequence specified heavy chain CDRs of SEQ ID NOs: 43, 57 and 77 and/or wherein said antibody has sequence specified light chain CDRs of SEQ ID NOs: 46, 47 and 78.

Example 1 describes isolation of a number of delta1 binding antibodies having various heavy and light chains.  An alignment of these heavy and light chains shows that the heavy chains have structurally diverse CDR3 domains as do the light chains (see attached), wherein the CDRs of SEQ ID NOs: 43, 57 and 77 are contained in the SEQ ID NO: 23 heavy chain and the CDRs of SEQ ID NOs: 46, 47 and 78 are contained in the SEQ ID NO: 24 light chain.  The antibody having the CDRs of SEQ ID NOs: 43, 57 and 77 contained in the SEQ ID NO: 23 heavy chain and the CDRs of SEQ ID NOs: 46, 47 and 78 contained in the SEQ ID NO: 24 light chain is referred to as the “1-17” antibody.  As described in Example 2, while the 1-6 and 1-13 antibodies have similar binding profiles to one another, the 1-17 antibody has a distinct binding profile.

Based on the above the ordinarily skilled artisan would have no a priori reason to believe that the heavy (SEQ ID NO: 23) or light chain (SEQ ID NO: 24) of the 1-17 antibody can pair with any other disclosed chain to produce an antibody capable of binding the delta1 TCR.  

Indeed, with respect to making the genus of delta1 binding antibodies comprising any heavy chain variable domain having certain CDR1-3 sequences (SEQ ID NOs: 43, 57 and 77) paired with any light chain, or any light chain variable domain having certain CDR1-3 sequences (SEQ ID NOs: 46, 47 and 78) paired with any heavy chain, the instant specification provides insufficient direction or guidance concerning the relationship between the structure of the CDRs and delta1 binding to demonstrate possession of the breadth of this genus.  

Likewise, the instant specification provides insufficient direction or guidance concerning the relationship between the structure of the CDRs and delta1 binding to demonstrate possession of the breadth of antibodies comprising the heavy chain variable domain of SEQ ID NO: 23 paired with any light chain, or the light chain variable domain of SEQ ID NO: 24 paired with any heavy chain.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 

No claims are allowed.  However, claims 32, 39, 40 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644